 In the Matter of KINNER MOTORSINC.andINTERNATIONAL ASSOCIATIONOF MACHINISTS, DISTRICT LODGE No. 94 FOR AND ON BEHALF OF LODGENo. 311, A. F. L.Case No. 21-C-&307.-Decided July 22,1944DECISIONANDORDEROn January 25, 1944, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practices,and recommending that it cease and desist therefrom and take certainaffirmative action as set forth in the copy of the Intermediate Reportannexed hereto.Thereafter, the respondent and the Association filedexceptions to the Intermediate Report and a joint brief in support ofthe exceptions.Oral argument, in which the respondent and theUnion participated, was held before the Board in Washington, D. C.on May 16, 1944.The Board has considered the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.The rul-ings are hereby affirmed. The Board has considered the IntermediateReport, the 'exceptions and brief, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner, with the following additionsShortly after the respondent's employees had commenced to organ-ize through the Union, the Association was formed by three leadmen 2in response to an address on forming an inside union, delivered atthe plant by Walker 3 with the knowledge and consent of Foreman1 The respondenthas contendedthat theBoard is barred from proceeding in this caseby a limitation on the use of its funds containedin Labor-FederalSecurity AppropriationsAct, 1944, 57 Stat. 494. ' Thiscontention may no longer be urged becausethat Appro-priationsAct hasexpired.2We agree with the TrialExaminer's finding that,regardless of the supervisory statusof leadmen,their activities on behalf of the Association are imputable to the respondentbecause itis apparent from the record that they were acting with the support and approvalof management8Walker regularlytook the place of Foreman Johnson one night each week and wascharacterized by Johnsonas "top man"in the department on'those occasions.We findthat the conduct of Walker in urging the employeesto form an inside organization isimputableto the respondent(1) because the speech was made with the knowledge andpermission of Foreman Johnson and(2) because the employees could reasonably regardWalker asa spokesman for management.57 N L. R. B. No. 103622 KINNER MOTORS, 'INC:623Johnson.Thereafter, numerous. leadmen, Foreman Johnson, andother supervisory employees openly distributed membership cards andsolicited "signatur'es'at the plant during working-hours, urging.;theemployees to join the Association.Among the early officers of, theAssociation were Christine Jagoe and Rose Minor, both employed -asconfidential secretaries to Personnel Director Sullivan in the respond-ent's personnel office, where all hirings, transfers; promotions, anddischarges were cleared.'Despite the adoption of by-laws whichmade these two employees =ineligible for membership, Minor continuedas secretary-treasurer of'the Association and attended one of the bar=gaining conferences as an Association representative.Stevens alsocontinued as president of the Association long afte _his promotion toa supervisory position in charge of the receiving department.-Within 2 months, of the Association's first general meeting, therespondent granted it all exclusive recognition contract which, amongother things, required the respondent to print and distribute copiesof the contract to all employees.The respondent, however, went muchfurther.At the request of the Association's president, the respond-ent bound within the covers of each contract detachable membershipapplication and dues check-off authorization cards.,The contractswith these inclusions were then distributed by the respondent -to allemployees, both members and non-members of the Association.Wheneach new employee received from Jagoe in the personnel director'soffice material incidental to, his employment, such as literature,per-taining to a' group insurance plan, he was also given a copy of theAssociation contract containing the membership application and check-off authorization cards.While Jagoe informed the new employee thatparticipation in the group insurance plan was purely voluntary; nosuch assurance was given with respect to the Association.A'cc'ordingto the Association's president, signed membership cards continued -tobe returned to the Association, presumably originating from the con-tract enclosures.'In view of all the circumstances, we find that thedistribution of the contracts containing the above-stated enclosures? Jagoe interviewed applicants for employment;filled out the application forms ; andwas at, times called upon by Personnel Director Sullivan to give her opinion upon allapplicant's suitability for a specific job.Upon being employed,the applicant was suppliedby Jagoe with various pamphlets,work cards,and other literature incidental to his work.Minor wasin charge-of employee insurance and personnel records, to which Jagoe alsohad accessBoth had limited authority to sign Personnel Director Sullivan's name tocorrespondence.-Because of the active participation in the affairs of the Association,particularly duringthe critical formative stage,of these two confidential employees who were in close touchwith management,the employees could reasonably believe that the Association had thesupport and'backing of management.We find that the respondent is responsible for theactivities of Jagoe and Minor on behalf of the AssociationN. L R. B v. Southern BellTelephone Company,319 U S 50 ;International Associationof Machinists v. N. L R B ,311 U S 72.'In this connection,it is significant to,note that 156 new employees were hired durnig,the month of October 1943 alone. C,624DECISIONS, OF- NATIONAL LABOR' RELATIONS BOARDconstituted powerful support to the Associationand assisted in, ob-tainingnew "members and therebymaintainingits claimed majority.Shortly after the execution of the contract, the Association ;postedon the bulletin boards of both-plants a notice in which it took creditfor having negotiated in its-contracta bonusfor, night workers.Al-though the 'contract contained no such, provision, the respondent tookno-steps to repudiate the false claim of the Association.However,when, shortly thereafter, rumor creditedan affiliatedunion with hav-ing obtained higher wages for the respondent's plant, guards, the—respondent quickly posted a notice, "correcting misstatements, that arebeing made -in the plant with reference to presentwage raises" andinforming the employees that i "no 'Union or other organization wasrespronsible .for theseraises." 6This disparate treatment of the twoorganizations enhanced -the prestige and efficacy of the Associationas a bargaining representative in the eyes of the employees and therebyassisted it in maintaining and increasing its membership..The respondent rendered further support to the Association bypermitting, the employees on the night shift to elect a steward on theplant premises during working hours and in the presence of ForemanJohnson; by permitting leadman Cadaret to leave his work, withoutpay deductions, to attend Association meetings; and by PersonnelDirector Sullivan's advice to the night shift employees; assembled at-the plant during working hours, that it would be best for them tojoin the Association.Further evidence of the Association's subservi,ence to the respondent is the fact that the Association's president,Stevens, felt it necessary to obtain Chief Inspector Williams' permis-sion tohave his subordinate, Colburn, serve as secretary-treasurer ofthe Association.That the Association did not function as an effectivecollective bargaining agency is apparent from Personnel DirectorSullivan's addresses to the employees in November 1943,, at which timehe in effect disposed of grievances unilaterally.Like the Trial Examiner, we find that the respondent has dominatedand interfered with-the formation and administration of the Associa-of Section 8 (1) and(2) of theAct.-ORDERUpon the foregoing findings of fact and' the- entire record in the,case, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that th'e're-"The wage increases for the plant guards were approved by the Regional War Labor 1Board on July 5, 1943, subsequent to the effective date of the bonus for night shiftemployees.Robert Stevens, Association president,testifiedwithout contradiction that -the respondent's notice was directed to a rumor or claim that Building Service EmployeesInternationalUnion, AFL,had secured higher wages for the respondent's plant guards., SINNER MOTORS,INC.625spondent, Kinner Motors, Inc., Glendale, California, and its officers,agents, successors, and assigns shall :-1.Cease and desist from :(a)Dominating or interfering with the administration of,'or con-tributing support 'to, Kinner Motors Employees Association, Inc., anddominating or interfering with the formation or administration of,or contributing, support to, any other labor organization of itsemployees ;(b)Giving effect to its contract, of June 16, 1943, with KinnerMotors. Employees Association, Inc., or to any revision, renewal, ex-tension,modification, or supplement thereof or to any supersedingcontract which may now be in effect;(c) In any other manner interfering with, restraining, or coercingits employees. in the exercise of the right to self-organization, to formlabor organizations, to join or assist International Association ofMachinists, Lodge No. 311, affiliated with the American Federationof Labor, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed, activities, for the purposes of collective bargaining or othermutual aid.or protection as guaranteed in Section 7 of the Act.-2.Take the following affirmative action which will effectuate thepolicies of the Act :(a)Withdraw all recognition from: Kinner Motors EmployeesAssociation, Inc., as the representative of any of its employees for thepurposes of collective bargaining with the respondent concerninggrievances, labor disputes, wages, rates of pay, hours of employment,or other conditions of employment, and completely disestablish KinnerMotors Employees Association, Inc., as such representative;(b)Post immediately in conspicuous places throughout its plantin Glendale, California, and maintain for a period of at least sixty(60) consecutive days from the date of posting, notices to its'employeesstating : (1) that, the respondent will not engage iii the conduct fromwhich it is, ordered to cease and desist in paragraphs 1 (a), (b), and(c) of this Order; and (2) that it will take the affirmative action set,forth in paragraph 2 (a) of this Order;(c)Notify the Regional Director for the Twenty-first Region inwriting, within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith.INTERMEDIATE REPOR'T'Mr. Daniel J. Hurrrirgtoii,for the Board.Mr. Victor Ford CollinsandMi'.James S II'ollacott,both of Los Angeles,Calif.,for,the respondent.Messrs. PearsoncCProctor,byAft-Marlan, Pioetoi,of Burbank, Calif , for the,Association,AirRoscoeIckes,of Los Angeles, Calif, for the Union.,601248-45-vol. 57-41 626'DECISIONSOF NATIONALLABOR RELATIONS BOARDEI'STATEMENT OF THE CASE.Upon a charge duly tiled on May 15, 1943; by--International Association ofMachinists, District Lodge No. 94, for and on behalf of Lodge No. 311,affiliatedwith the American Federation of Labor, herein called the Union, the NationalLabor Relations Board, herein called the Board, by its Regional Director forthe Twenty-first Region (Los Angeles, California), issued its complaint on No-vember 26, 1943, against Dinner Motors, Inc., Glendale, California, herein calledthe respondent, alleging that the respondent had engaged in and wasengaging inunfairlabor practices affecting commerce within themeaning ofSection 8 (1)and (2) and Section 2 (6) and (7)^ of the National Labor Relations Act, 49 Stat.449, herein called the Act.Copies of the complaint and the charge, with noticeof hearing thereon, were duly served upon the respondent, the Union,and uponDinner Motors Employees Association, Inc, the labor organization alleged in thecomplaint to be company-dominated, and herein called the Association.With respect to the unfair labor practices, the complaint alleged, insubstance,that from about February 1942,' to the' (late of the issuanceof the complaintherein, the respondent has expressed to the employees its opposition to, anylabor organization except and employer-dominated Organization; that on or ,about March 15, 1943, the respondent inaugurated, sponsored, promoted, andformed the Association among its employees and'at all times since that datehas: (1) dominated, and interfered with the administrationof the Association;(2) contributed financial and other support to it: (3) solicited and advised itsemployees to join it; and (4) attempted by means of threats topersuade itsemployees to become members thereof ; and that on or about June 16, 1943, therespondent entered into a written collective bargaining agreement with theAssociation as the exclusive representative of the employees which agreementwas in full force and effect at the time of the issuance of the complaint herein.-,'On or about December 6, 1943, the'respondent filed an answer-admitting 411the allegations of the complaint pertaining to the existence of-they respondentand the nature, character. and extent of the business transacted by it, as wellas the allegations that the Union and the Association are labororganizationswithin the meaning of,the Act and that it did, on or about June 16, 1943, enterinto a written collective bargaining agreement with the Association as the exclu-sive representative of its employees., The answer denied, however, all the allega-tions of the complaint with reference to the engagement by the respondent in anyunfair labor practices.-Pursuant to notice, a hearing wets held on December 13, 15, 16 and 17, 1943,at Los Angeles, California, before Howard Myers, the undersigned Trial Ex-aminer, duly designated by the Chief Trial ExaminerAt the opening of'thehearing, the Association moved to inte(vene. - The motion was granted withoutobjection.Thereafter the Association filed an answer denying, among others, theallegations of the complaint that the respondent inaugurated, sponsored, pro-muted, and formed the Association ; dominated and interfered with its adminis-tration ; or gave it financial or other suliporf.The Board, the respondent, andthe Association were represented by counselThe Union appeared by one of itscffi^ial representativesAll parties participated in the hearing where full oppor-tunity was afforded them to be heard, to examine and cross-examine witnessesand to introduce evidence bearing upon the issuesAt the commencement ofthe hearing, counsel for the respondent moved, in which motion counsel for theAssociation joined, to dismiss the proceeding on the ground. the proceeding wasbarred by the rider-attached to the Federal Security Appropriation Act'of 1044,Chapter 221, Public Law 135, 78th Congress' The motion was denied1The rider is conunonl} referred to as the "rider to 1944 Appropriation Act." PKINNER MOTORS, INC.627Thismotionwas again renewed, and each time joined in by counsel for -the Association, at the conclusion of the Board's case and at the end of thehearing.The motions were again denied.At the conclusion of the taking of alltestimony, the motion of Board's counsel to conform the pleadings to the proofwas granted over the objections of the respondent's counsel and the Association'scounsel.The motion 'was made applicable only as to the correction of dates,names, and other minor recitals.Motions by the respondent's counsel and Lythe Association's counsel to dismiss the entire proceeding for.failure of proof weretaken ui dei'eonsideration and are now denied.Oral argument, in which counselfor the Board, for the respondent, and for the Association participated, was heardat the conclusion of thettaking of the evidence and is a part of the record. Theparties were granted leave to file briefs with the undersigned on or before Decem-ber 22, 1943.A brief has been received from the 'respondent's counsel.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes, in addition to the above, the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTKinner Motors, Inc.,, a California corporation, owns and operates two plantsat Glendale, California, where it is engaged in the manufacture of aircraft enginepart's" and the assembly of aircraft engines.From January 1, 1943, to_November 3,1943, the respondent purchased raw materials amounting to approximately $6,162,-648 in value.Of this total, materials valued at about $2,9301,169, were trans-ported to its plant from points outside California.During the same period therespondent sold products amounting to $3,054,314 in value, of which amount salesapproximating $458,157 in value were made for delivery outside CaLfornia.The respondent conceded that it is engaged in commerce within the meaningof the Act.'II.THE ORGANIZATIONS INVOLVEDInternational Association of Machinists Lodge No 311 is a labor organizationaffiliatedwith the American Federation of Labor and admits to membershipemployees of the respondent'-Kinner Motors Employees Association, Inc., is an unaffiliated labor organizationadmitting to membership only employees of the respondentIII.THE UNFAIR LABOR PRACTICESA. The respondent's interference with'and domination of the formation of theAssociationIn the early part of March 1943, the Union started to organize the respondent'semployees.Soon after the Union organizing campaign began, R F. Walker, whohad charge of the night shift once each week, obtained permission from ForemanB. C. Johnson to ask the `boys" about fotming an inside organization.'Duringa lunch period Walker called together all of the employees-on his shift and, in2The instant proceeding was instituted by Lodge 94 for and on behalf of Lodge 311.At the hearing, Foreman Johnson denied that Walker acted in his stead during theone night each week when he was off dutyWhen confronted with an affidavit previouslysigned-by himselt, however, he finally admitted that, although without the title of toreman,Walker was "top man" during his absence.Walker's testimony is uncontradicted 'thatduring the period in question Johnson was absent one day each week, and that one theseoccasions he was in charge. 628DECISIONS.OF NATIONALLABOR RELATIONS BOARDJohnson's presence.' told them, according to his own admission, that the "A. F. ofL.was handbilling us at the gate," and "that we were going' to have some sortof an organization pretty soon, and I thought it would be a-good idea if we had-one of our own."Shortly after Walker's speech,' Leadman John Williams, father of Chief,lnspec-tor George Williams, consulted with Leadmen Orville Gilbert and Howard Sharrarconcerning the organization of an inside union. John Williams conferred'withAttorney Marlan Proctor.Acting upon Proctor's advice, John Williams, Gilbert,and Sharrar signed articles on March 22 incorporating the Association.The three leadmen then had cards printed bearing the following text:I, the undersigned, hereby designate and appoint KINNER MOTORS EM-PLOYEES' ASSOCIATION, Inc, as, my exclusive bargaining agent' undeiWilliams distributed these cards iimoug other leadmen who, in turn, solicitedthe signatures of employees throughout the plant during working hours.' 'Fore-man Johnson and W. J. Kroening, a supervisory employee' also distributed thesecards and urged employees to join the Association' Foreman Earl H. Friar toldemployees during smoking periods at the plant that he favored the association,and paid initiation fees into the organization.'The first general meeting of the Association was held April 113, at a public hall.At the request of John Williams and Sharrar, Receiving Clerk R L Stevens acted4 Johnson was not questioned about giving Walker permissionHe admitted that tinespeech was made and that he was present, but stated that when Walker started "somedid not hear what was saidWhether he heard Walker's speech or not is immaterial,since it is undisputed that after being informed of the nature of^ the speech he authorizedits delivery.GWalker testified that he delivered his speech 2 or 3 weeks. before the Associationwas "heard of."6This finding is based upon the credible testimony of Leadmen Orrill and Gardiner7The confused state of the record does not permit a finding' as to Kroening's._exact_classification.According to information read into evidence by Personnel Manager.Siillivan, frompurported company records, Kroening was hired in 1941 as a test iechanic,,was reclassified to-sub-foreman in July 1942, reclassified to test operator in January 1943,and reclassified to leadman in August 1943Sullivan also testified, however, that classi-fications had been listed correctly in a document which he prepared in September 1943,and this document, in' evidence, lists Kroening as a foreman.' Kroening testified' thatwhile he had been hired as a test mechanic, he had always performed the same duties,and that in August 1943, when obtaining information for the Draft Board, lie was toldby Test Superintendent Gerber that lie was a foremanThe evidence is clear that atthe time of his activity on behalf,of the Association Kroening had supervisory powers,whatever his title or classification.Personnel records show that from March untilAugust 1943, he had chaige of a test crew.Kroening stated that he had up to 10'inenunder his supervision, that he checked their work, instructed new employees, and thatseveral employees whom-lie recommended for wage increases received there. --1'li -under-signed finds that his position and duties were such-that employees reasonably consideredhis Association iactivities as having the approval and support of management.sKroening admitted engaging in this conduct. Johnson denied having either passedout cards or advising employees to joinThe undeisigned does not accept his denial asLineThe finding rests upon the credible testimony of employee J 11I Davis who testifiedthat Johnson distributed cards among the employees, saying "Boys, we've got some thinghere."Davis named two other employees who were present at the timeNeither 'wascalled as a witness by the respondent.At the hearing Friar denied that lie was or is a foreman.He admitted, however,that he assists Chief Inspector Williams, assigns jobs to and "looks after" 8 employees,assumes responsibilities for the department when Williams is away, and recount i ends. payincreases' for the nien in the department> Furthermore, Friar is classified as a foremanun a list of employees prepared by Personnel-Director Sullivan in September 1943, andverifed 'by him at the hearing.0t-i KINNER MOTORS, INC.629as temporary chairman.At the-second meeting held on April 23, Stevens waselected president, and he continued in this office until about a month before thehearing.Although promoted on May 1, being placed in charge of,the receivingdepartment, with supervision over three other clerks and a mover, Stevens re-mained in,office as head of the Association.Christine Jagoe, secretary to Per-sonnel 'Manager Sullivan, acted as secretary-at the first Association meeting.Thereafter Rose Minor became secretary of the organization.Miss Minor is alsoemployed in the personnel office, in charge of employee insurance and personnelrecords.B. The respondent's domination of and interference with administration of theAssociationOn May 1. Proctor wrote to the respondent, asking that the Association herecognized as the exclusive collective bargaining agent of the employees, andaccompanying the request with a number of signed cards, the text of which hasbeen noted above.On May 7, President Herring'of the respondent wrote to the*Association; stating that the cards had Been checked, that the respondent wouldgrant. the request for recognition,and that, it "would be pleased"/to discuss"any matters" with it.On June 16, the respondent and the Association entered into a collective bar-gaining agreement for 1 year,by terms of which the respondent recognized theAssociation as the exclusive bargaining agent for all the employees except certainexclusions.The contract covered wages and working conditions.The respond-ent, at its own expense, thereafter had copies of the contract printed.Withinits covers were bound detachable cards, one an application for membership inthe Association,and the other authorizing the respondent to make certain deduc-tionsmonthly and to pay the deductions to the Association.Copies of thecontract were distributed to all employees, and thereafter were, given to eachnew employee at the time of hiring,by the personnel office.In July the respondent permitted the following notice to be placed on the plantbulletin,boards:NOTICE TO NIGHT SHIFT EMPLOYEESPlease be advised that commencing immediately a bonus for night shiftemployees of five cents an hour will be paid by Kinner Motor-Company, Inc.,in accordance with the terms of the contract recently executed by and be-tween Kroner Motor. Company, Inc., and Kinner Motors Employees Associa-tion, Inc.Please be further advised that this bonus has been approved by the WarLabor BoardKINNER MOTors EMPLOYEES ASSOCIATION, INC.iBy Row. L.STEVENS,Prsei den tThe contract contains no such provision as that referred to in the notice.During the summer an election was conducted among the employees of thenightshift,during working hours and with the knowledge of Foreman Johnson,70to select a steward to attend Association meetings.Leadman Cadaret waselected.He thereafter attended Association meetings,which were held duringhis working hours, without punching out his time cards.There is no evidencethat any deduction was ever made for time thus lost from his work. Cadaret10 This findingis basedupon Johnson's admissionat thehearing 630DECISIONS OF NATIONAL" LABOR RELATIONS BOARDtestified that he did not ask to be "excused" for such absences.Under thecircumstances it is'reasonable to'infer, and the undersigned finds, that Cadaretwas permitted by the respondent to leave his work, without pay deduction, toattend Association meetings.'In September President Stevens of the-Association and employee Colburnconsulted Chief Inspector Williams and obtained his permission to have Colburnserve as secretary-treasurer of the Association.In November Sullivan assembled all employees 'during working hours, onboth the day and the, night shift, and 'delivered extemporaneous speeches.Among other things, he urged employees to submit their grievances through theAssociation and advised them to consult with either their "superiors" or with theAssociation "officials" in obtaining "official" answers or opinions relating togrievances.At the night shift meeting he also told employees that while he hadno right to solicit their membership in the Association, it had beenorganizedfor them and he thought it best for them to join."C.ConclusionsUpon the entire record, the undersigned is convinced and finds that theAssociation is the creature of the respondent and was brought into existence andutilized by the respondent to defeat and forstall the organizational efforts, oftaneous result of the organizational desires of its employees is not supported bythe record.As noted above, just before the Association was formed, ForemanJohnson permitted his assistant, Walker, to address all employees on the nightshift and urge the formation of an inside organization.The Association wasthereafter formed.Solicitation of members occurred openly and during workinghours.Association cards were distributed by Johnson and Kroening.ForemanFriar joined the organization and told employees that he favored, the Associa-tion.'2Nor did the respondent cease to interfere with and give support to theAssociation, after its organization.As found above, Leadman Cadaret waspermitted to leave his work on the night shift to attend Association meetings,without pay deduction, Chief Inspector Williams was consulted as to whether ornot one of the employees under him could serve as an Association officer, andSullivan plainly advised employees on' the night shift in November, that' itwould be best for them to join the Association.The undersigned finds that by the foregoing acts the respondent has dominated'and interfered with the formation and administration of the Association andhas contributed financial and other support to it, thereby interfering with,restraining, and coercing its employees in the exercise of rights guaranteed inSection 7 of the Act.IV. THE EFFECTOF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the respondent set forth in Section III above,occurring inconnection with the operations of the respondent as described in Section I11The findings as to the additional remarks made by Sullivan at the night shift meetingrest upon the credible testimony of employee Davis. ' As to the other remarks, the findingsare based upon a document in evidence which Sullivan described as being the transcilptionof notes made by his stenographer of his statement to the day shiftNo stenographer waspresent at the night session.He denied having advised employees to join the Associa-tion.The undersigned does not accept his denial as true."'Although the record contains persuasive evidence that leadmen who formally organizedand became officers of the Association possessed supervisory powers, the undersigned con-siders it unnecessary,fo determine that point here.Whatever their supervisory powers,it is clear that they were acting with the support and approval of management. KINNER MOTORS, INC.631above, have a close,' intimate, and- substantial relation to- trade, traffic and-commerce among the several States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.-V.THE REMEDY,Having -found that the respondent has engaged in certain unfair labor prac-tices, it will be recommended that the respondent cease and desist from suchconduct,and take certain affirmative action which the undersigned finds necessaryto effectuate the policies of the Act.'Having found that the respondent dominated and interfered with the forma-tion and administration of the Association and contributed support to it, theundersigned therefore will recommend, in order to effectuate the policies of theAct and to free the respondent's employees from such domination and interfer-ence, and the effects thereof, that,the respondent withdraw all recognition fromthe Association as representative of any of its employees for the purpose ofdealing with the respondent concerning grievances, labor disputes, wages, ratesof pay, hours of employment, or other conditions of employment and completelyto disestablish it as such representative.It has also been found that the agreement of June 16, 1943, entered into byand between the respondent and the Association has been a means whereby therespondent has utilized an `employer-dominated labor organization to frustrateself-organization and defeat genuine collective bargaining by its employees.Under these circumstances any continuation, renewal, or modification of thisagreement would perpetuate the conditions which have deprived the employeesof the rights guaranteed to them by the Act and would render ineffectual otherportions of these remedial recommendations. It will therefore be recommendedthat the respondent cease giving effect to any agreement between it and the Asso-ciation, or to any modification or extension thereofNothing in these recom-mendations, however, should be taken to require the respondent to vary those -wage, hour, and other substantive features of its relations with the employeesthemselves,' if any, which the respondent established `in performance of the saidagreement as extended, renewed, modified, supplemented or superseded.Upon the basis of the foregoing findings of fact and upon the entire record inthe case the undersigned makes the following:-CONCLUSIONS OF LAW1. International Association of Machinists, Lodge No. 311, affiliated with theAmerican Federation of Labor, and Kinner Motors Employees Association, Inc.,are labor organizations within the meaning of Section 2 (5) of the Act.2.By dominating and interfering with the formation and administration ofKinner Motors Employees Association, Inc., and contributing financial and othersupport to it, the 'respondent has engaged in and is engaging in unfair laborpractices, within the meaning of Section 8 (2) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices, within the meaning of Section 8 (1)of the Act.-4.The aforesaid , unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act. 632DECISIONSOF NATIONALLABOR RELATIONS BOARDRECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the respondent, Dinner Motors, Inc, its officers, agents,representatives, and assigns shall1.Cease and desist from(a)Dominating or interfering with the administration of Kinner Motors Em-ployees -Association, Inc, of with the formation or administration of any otherlabor organization of its employees, or from contributing' financial or other sup-port to Kinner Motors Employees Association, Inc. or to any other labor organ-ization of its employees ;(b)Recognizing Kinner Motors Employees Association, Inc., as the exclusiverepresentative of its employees for the purposes of collective bargaining;(c)Giving effect to its contract of June 16. 1943, with Kenner Motors Em-ployees Association, Inc, or any revision, renewal, extension, modification, orsupplement thereof, or to any superseding contract which may now be in effect.(d) In any other manner interfering with, restraining, or coercing its' em-ployees in the exercise of the right to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representatives of theirown choosing, and to engage in conceited activities for the purpose of collectivebargaining or other mutual aid and protection', as guaranteed-in Section 7 of the'Act.,2.Take the following affirmative action which will effectuate the policies ofthe `Act :(a)Withdraw all recognition from Kinner MotorsEmployees Association,Inc., as the representative of any of its employees for the purposes of collectivebargaining with the respondent concerning grievances, labor disputes, wages,rates of pay, hours of employment, or other conditions of employment; and -completely' disestablishKenner Motors Employees Association, Inc.,' as suchrepresentative ;' ,(b)Post immediately in conspicuous places throughout the respondent'sGlendale plants, and maintain for a period of sixty (60) consecutive days fromthe date of posting, notices to its employees stating: (1) that the respondentwill not engage in the conduct from which it is recommended that it cease and'desist in paragraphs 1 (a), (b), (c) and,(d) of these recommendations; (2) thatthe respondent will take the affirmative action set forth in paragraph 2 (a) ofthese recommendations;(c)Notify the Regional Director' f'or the Twenty-first Region, in writing-within,ten (30) days from the receipt of this Intermediate Report what stepsthe respondent has taken to comply therewith ;It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report the respondent notify said Regional Directorin writing that it has complied with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondent to take the,actionaforesaid.1As provided in Section 33 of Article II of the Rules and Regulations of theNational,Labor Relations Board, Series 3, effective November 26,1943, any partyor counsel for the Board may within fifteen (15) days from the date of the entryof the order transferring the case to the Board, pursuant to Section 32 of ArticleII of said Rules and Regulations, file with the Board, Rochambeau Building,Washington, D. C., an original and four copies of a statement in writing settingforth such exceptions to the Intermediate Report or to any other part of therecord or proceeding (including rulings upon all motions or objections) as he- KINNER MOTORS. INC.633relies upon, together with the original and four copies of a brief, in, supportthereof.Immediately upon the filing of such statement of exceptions and/orbrief, the party or counsel for the Board filing the same shall servea copy thereofupon each of the other parties and shall file a copy with the Regional Director.As further provided in said Section 33, should any party desire permission toargue orally before the Board, request therefor must be made in writing withinten (10) days from the date of the order transferring the case to the Board.HOWARD MYERS,Trial Examiner.Dated January 25, 1944.rI